August 20, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                             ANIL NINAN, Appellant

NO. 14-14-00713-CV                           V.

          HOUSTON COMMUNITY COLLEGE SYSTEM, Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Houston
Community College, signed, August 20, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Anil Ninan, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.